Upon a Rehearing En Banc
By opinion dated May 28, 2006, a divided panel of this Court reversed the judgment of the trial court. See McLaughlin v. Commonwealth, 48 Va.App. 243, 629 S.E.2d 724 (2006). Granting the Commonwealth’s petition for rehearing en banc, we stayed the mandate of the panel decision. Upon rehearing en banc, the stay of this Court’s May 23, 2006 mandate is lifted, the judgment of the trial court is reversed, and the indictment is dismissed.
Judges Benton, Elder, Frank, Humphreys, Clements, Petty and Beales voted to reverse the judgment of the trial court in accordance with the majority opinion of the panel.
Chief Judge Felton, Judges Kelsey, McClanahan and Haley voted to affirm the judgment for the reasons set forth in the dissenting opinion.
The trial court shall allow court-appointed counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses.
This order shall be published and certified to the trial court.